DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on March 12, 2021 is acknowledged. Claims 1-3, 5-12, 15, 17-20, 22-25, 29-30, and 32-34 are pending in this application. Claims 4, 13-14, 16, 21, 26-28, and 31 have been cancelled. Claims 3, 12, 15, 20, 22, 23, and 32-34 have been amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 14-15, 22-23 and 32-33 as being dependent upon a rejected base claim has been withdrawn in view of the determination of allow ability of the independent claims. 
Claim Rejections - 35 USC § 112
The rejection of claims 3 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in view of Applicant’s amendment to claim 3 to remove the term “other secondary metabolites” and to provide proper antecedent basis for the term "particles in said composition" in claims 14-15.  

Claim Rejections - 35 USC § 102
The rejection of claims 12-13, 16, and 24-25 under 35 U.S.C. 102(a)(1) as being anticipated by Seabrook (WO 2006/053577; cited on IDS dated March 23, 2020), as evidenced by Tipping et al. (Efficacy of Silwet L-77 Against Several Arthropod Pests of Table Grape, Entomological Society of America, 2003) and Shah et al. (Comparative role of neem seed extract, moringa leaf extract and imidacloprid in the management of wheat aphids in relation to yield losses in Pakistan, 2017, PLos One 12(9)) has been withdrawn in view of Applicants amendment to claim 12 to incorporate the limitation of claim 14 and the cancellation of claims 13 and 16. 
Claim Rejections - 35 USC § 103
The rejection of claims 12-13, 16-20, 28-31, and 34 under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 5,001,146) in view of Policello (US 5,104,647) has been withdrawn in view of Applicants amendment to incorporate the limitations of claim 14 into claim 12. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Seabrook (WO 2016/053577; cited on IDS dated March 23, 2020), as evidenced by Tipping et al. (Efficacy of Silwet L-77 Against Several Arthropod Pests of Table Grape, Entomological Society of America, 2003) which teaches Seabrook discloses a vehicle such as a polymer base, morigna oil, and neem oil. The morigna oil and neem oil combination can be advantageously admixed with a paint base, a solvent system, or other vehicle base for the treatment of wood, dry wall, or other porous or non-porous 
	Each of the moringa oil and the neem oil may independently comprise between about 0.001% to about 30.0% by weight of the composition (page 2, lines 20-22). 
	Seabrook defines “neem oil” to be a cold-pressed product obtained from seeds of the Neem tree and containing steroids, fatty acids, and a number of essential oils. Azadirachtin is the most well-known triterpenoid. The oil additionally comprise nimbin (triterpenoid); sterols (campesterol, -sitsterol, stigmasterol); and fatty acid (linoleic acid, oleic acid, hexadecanoic acid, octadecanoic acid, alpha-linolenic acid, 9-hexadecenoic acid) (page 7, lines 17-32). 
	One advantage is composition includes Silwet L-77, a surfactant/wetting agent (page 24, line 35 through page 25, line 2). It is noted that Silwet L-77 is a water soluble organosilicone surfactant, as evidenced by Tipping.  Example 1-6 disclose the use of Silwet L-77. 
	 The recitation of “wherein at least 90% of the azadirachtin remains present after an accelerated aging test of 14 days at 54° C in a sealed container” is considered a property of the non-aqueous, liquid, neem extract and water-soluble organosilicone surfactant composition. Since Seabrook discloses the same composition as claimed, it would necessarily possess the same properties. 
Seabrook does not, however, disclose the organosilicone surfactant can be a water soluble, polysiloxane surfactant.  Additionally, there is no motivation or suggestion to substitute the organosilicone recited in the teachings for a water-soluble, nonionic polysiloxane recited in the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615